Title: To John Adams from James McHenry, 16 May 1799
From: McHenry, James
To: Adams, John



Sir
War Department 16 May 1799.

It is represented to me, as will appear by the inclosed letters, that Mr. Morgan, who was appointed Major, to the Regiment commanded by Lt. Col. Parker, will not accept of that rank. As Mr. Morgan has not yet signified to me his intention to serve or decline, it would be premature to fill his place until I can learn from himself his determination. I have written to him accordingly, and in the mean while, take the liberty to submit the inclosed recommendations in favour of appointing Mr. Laurence Butler to the Majority, and to request your orders relative thereto in the event of Mr. Morgans non-acceptance.
I have the honour to be with the greatest respect, Sir, / your most ob St

James McHenry